Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 21, 2020

                                     No. 04-19-00829-CR

                                     Jesus MONSIVAIS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1685
                         Honorable Frank J. Castro, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his reply brief is GRANTED. Appellant’s
reply brief is due on or before November 9, 2020.

       It is so ORDERED on October 21, 2020.

                                                                  PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court